/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        DETAILED ACTION
In the Non-Final Rejection mailed 8/30/2021, claims 1-19 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 11/11/2021 has been entered:
Claims 1-7, 9-15, and 17-19 are active.
Claims 8 and 16 are cancelled.
Response to Arguments
Applicant’s arguments, filed 11/11/2021, with respect to the objections and rejections of claims 1-7, 9-15, and 17-19 have been fully considered and are persuasive. Therefore, the objections and rejections of claims 1-7, 9-15, and 17-19 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 16 of claim 1 should now say: “(iii) [a] the rail having a first end and second end that are spaced apart”. 
Claim 2 should now say: “The quick release assembly of claim 1, further comprising an aperture in the first end of each of the
Claim 13 should now say: “The rail assembly of claim 12, further comprising an aperture in the first end of each of the elongate rail mount and the rail that is perpendicular to the longitudinal axis of the rail assembly.”
Claim 17 should now say: “The rail assembly of claim 15, wherein the fastener and apertures 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Non-Final Office action mailed 8/30/2021 indicated that the claims would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in said Office action. Inclusive of the changes made in the Examiner’s Amendment detailed above, all of the previously indicated rejections were addressed by the amendment to the claims filed 11/11/2021. Therefore, the application is in condition for allowance. The reasons for allowance over the closest prior art were provided in the 8/30/2021 Non-Final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 8 and 16 are cancelled. Claims 1-7, 9-15, and 17-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641

/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641